THAYER, J.,
dissenting: I agree with the majority that the Trial Court {Murphy, J.) erred in holding that anticipatory warrants violated our State Constitution, but I disagree with the majority’s failure to make an independent inquiry into the existence of probable cause, and I believe that the majority is incorrect in holding that the anticipatory clause of the warrant in question was improper. Additionally, I do not believe that we should, on these facts, either address or decide whether part I, article 19 of the State Constitution prohibits a good faith exception to the exclusionary rule. Accordingly, I respectfully dissent.
The affidavit in support of the search warrant issued in this case included the following anticipatory language:
On 21 February 1992, the second confidential individual mentioned in this affidavit who has supplied reliable *389information to the Nashua Police Department which has led to the arrest of narcotic traffickers responded to 20 Kessler Farm Drive, Apartment 709, and while within that apartment did as was expected to [observe] a quantity of the narcotic drug, cocaine.
The Magistrate (Dalianis, J.) substituted the emphasized language for the word “observed” because the event had not yet occurred. The inserted language more accurately described the anticipatory nature of the warrant.
The trial court held that our State Constitution does not permit anticipatory warrants. The trial court, however, never considered whether, after striking the anticipatory paragraph of the affidavit, sufficient facts were alleged to find probable cause. Nor did the trial court address the factual issue of whether the police acted with good faith or the legal issue of whether the good faith exception is consistent with our State Constitutional law. The trial court suppressed the evidence gathered pursuant to the warrant, and the State appealed.
While the appeal was pending, the defendant died. The State has asked us to waive the mootness doctrine. The majority grants that motion, which I would deny, but waiver of the mootness doctrine does not waive all of our procedural practices. This court has “a strong policy against reaching a constitutional issue in a case that can be decided on a nonconstitutional ground.” State v. Hodgkiss, 132 N.H. 376, 379, 565 A.2d 1059, 1061 (1989). The majority, by failing to address the question of whether the warrant contains probable cause without the anticipatory language, unnecessarily addresses two questions of first impression in this jurisdiction: whether anticipatory warrants are constitutional, and whether our constitution prohibits a good faith exception to the exclusionary rule. I disagree with the majority’s statement that the question of whether the warrant and supporting affidavit were sufficient to establish probable cause without the anticipatory clause was not preserved or presented by the State. The question was presented to the trial court, and additionally, the State has asserted in its brief to this court that the warrant was sufficient absent the anticipatory language.
Even assuming that the anticipatory provision should be deleted, the court should conduct an independent and objective review of the remainder of the affidavit to determine if probable cause exists. See State v. Decoteau, 137 N.H. 106, 111-12, 623 A.2d 1338, 1342 (1993). The majority, however, condones the trial court’s failure to make an independent determination of probable cause, adopting the argument advanced by the defense attorney at the hearing on the motion to suppress that a reviewing court should inquire into the issuing magistrate’s state of mind when reviewing a warrant. The majority’s *390use of a subjective test directly contradicts our case law and its own standard in reviewing the anticipatory language of the affidavit in this case. The majority’s use of two different tests within the same opinion, on like issues, is, to say the least, confusing.
The majority implies that the remainder of the affidavit cannot be independently evaluated because the magistrate implicitly conditioned her finding of probable cause on the anticipatory portion of the warrant. In my view, the record does not support a finding that the magistrate so conditioned her finding of probable cause. The language that the majority attributes to the superior court is simply the court’s summation of the defendant’s argument. Neither the magistrate nor the superior court addressed the question of whether probable cause existed without the anticipatory paragraph. Furthermore, the majority fails to explain why such reliance would bar the courts from evaluating the remainder of the affidavit and cites no authority for its holding. I believe our case law compels a different result.
The standard for reviewing the validity of search warrants is well settled. See Decoteau, 137 N.H. at 111-12, 623 A.2d at 1341-42. In State v. Sterns, 130 N.H. 475, 547 A.2d 672 (1988), this court ruled that because a portion of the affidavit in support of the warrant contained information that had been illegally obtained, that portion could not be considered in determining whether probable cause existed. Id. at 484, 547 A.2d at 676. We then redacted the offending portion of the affidavit. Id. In all likelihood, the magistrate issuing the original warrant relied on the improper information, but that did not prevent us from examining the redacted affidavit to determine if probable cause otherwise existed. Nor were we required to inquire into the magistrate’s subjective determinations with regard to the original affidavit. Similarly, in the case at bar, regardless of whether the magistrate originally relied on the anticipatory paragraph of the affidavit, we can and should independently determine whether the affidavit, after that paragraph has been stricken, contains sufficient information to justify a finding of probable cause. The majority’s adoption of a subjective standard, which requires evidence of the magistrate’s intent that “probably could [be demonstrated] only by producing the justice as a witness so that he could be asked to reconstruct his state of mind when he issued the warrant,” United States v. Herrold, 962 F.2d 1131, 1143 (3rd Cir.), cert. denied, 113 S.Ct. 421 (1992), is inconsistent with our prior law in this area. See State v. Valenzuela, 130 N.H. 175, 190-91, 536 A.2d 1252, 1263 (1987), cert, denied, 485 U.S. 1008 (1988); see also State v. Christy, 138 N.H. 352, 356, 639 A.2d 261, 264 (1994) (officer’s subjective beliefs regarding probable cause are irrelevant; only issue is whether a reasonable person would believe probable cause existed). The standard applied to *391warrants is the same whether we are reviewing a finding of probable cause or a finding of a lack thereof. Decoteau, 137 N.H. at 111, 623 A.2d at 1342.
The standard for determining whether the redacted affidavit establishes probable cause is: “Given all the circumstances set forth in the affidavit before the magistrate, including the veracity and basis of knowledge of persons supplying hearsay information, was there a fair probability that contraband or evidence of a crime would be found in the particular place described in the warrant?” State v. Silvestri, 136 N.H. 522, 525, 618 A.2d 821, 823 (1992) (quotations and citations omitted). The evaluation of the affidavit must “reflect the contextual, commonsensical, and fact-based nature of any probable cause determination.” State v. Jaroma, 128 N.H. 423, 428, 514 A.2d 1274, 1277 (1986). In a case such as this, where a great deal of the information contained in the affidavit is based on information obtained from an informant, the appropriate standard to apply is a totality-of-the-circumstances test. State v. Carroll, 131 N.H. 179, 187, 552 A.2d 69, 74 (1988). Under that test, the elements of veracity and basis of knowledge are important considerations in determining probable cause. Id.
The redacted affidavit states that the police had received information from four different informants regarding illegal drug activity by the defendant or at his residence. The informants were described as having provided reliable information to the police in the past, and some facts were provided regarding how the informants had come by their knowledge. While the statements regarding reliability and basis of knowledge may not have been sufficient standing alone, the surrounding events and investigation by the police detailed in the affidavit were sufficient for a finding of probable cause. See id. at 188, 552 A.2d at 74.
The police knew that the defendant had been previously arrested in September 1990 for drug trafficking. Additionally, cocaine had been obtained from the defendant’s residence on three separate occasions, the first in September 1991, the second in November 1991 through a controlled buy made by one of the informants, and the third in February 1992, also by using an informant to purchase the drugs. The police received additional information from a concerned citizen regarding the high level of foot traffic through the defendant’s apartment, and the affiant determined, based on his experience as a police officer, that such traffic was consistent with illegal narcotics trafficking. The police also received information from two other confidential informants that the defendant was engaged in illegal drug trafficking at his residence. The drug purchases corroborate the information received from the confidential informants. Additionally, *392from this series of events, it is reasonable to infer that illicit drug transactions had occurred at this location for a period of approximately six months and that the illegal activity was continuing. See Valenzuela, 130 N.H. át 193-94, 536 A.2d at 1265. Considering the totality of the circumstances, I would find that the redacted affidavit provided probable cause to issue the search warrant; therefore, the evidence obtained in the search should not have been suppressed.
I next address my disagreement with the majority concerning its analysis of anticipatory warrants. I agree with the majority statement that part I, article 19 of the State Constitution does not prohibit the issuance of an anticipatory warrant, but I disagree with the majority’s analysis of the recent federal case law in this area. The majority relies heavily on the analysis of the United States Court of Appeals for the First Circuit in United States v. Ricciardelli, 998 F.2d 8 (1st Cir. 1993), but it fails to address that court’s later statements regarding anticipatory warrants in United States v. Gendron, 18 F.3d 955 (1st Cir.), cert. denied, 63 U.S.L.W 3437 (U.S. Dec. 5, 1994).
In Gendron, the court noted that “anticipatory warrants may . . . offer greater, not lesser, protection against unreasonable invasion of a citizen’s privacy.” Id. at 965. The court construed Ricciardelli as not imposing heightened standards of specificity on anticipatory provisions contained in search warrants and their supporting documents. Id. at 966. These provisions, like all warrant provisions, must be reasonably specific. Anticipatory events, by their very nature, are not certain; they are predictions of future events. The specificity requirement must be read in light of that fact. The federal court also stressed that descriptions in warrants and the supporting documents should be read in a commonsense, as opposed to hypertechnical, manner, which is consistent with our law. See, e.g., State v. Decoteau, 137 N.H. at 112, 623 A.2d at 1342; State v. Jaroma, 128 N.H. at 428, 514 A.2d at 1277.
A close examination of the two federal cases reveals that the majority misapplies the legal test enunciated by the First Circuit. These federal cases hold that an affidavit containing anticipatory language must provide sufficient information to allow the magistrate to determine that: (1) the triggering event is reasonably ascertainable so that the officer has very little discretion, Ricciardelli, 988 F.2d at 12; (2) the triggering event is reasonably preordained, meaning that it is reasonably likely to occur, id. at 11; and (3) there is some connection between the triggering event and the location to be searched. Id. at 13.
In this case, the preconditions to an anticipatory warrant, as set out in Ricciardelli and explained in Gendron, were clearly met. The first prong concerns the officer’s ability to know that the triggering event has occurred. The major concern addressed by the First Circuit in these *393anticipatory warrant cases is the amount of discretion given to the officers. In order to be valid, “[t]he warrant should restrict the officers’ discretion in detecting the occurrence of the event to almost ministerial proportions.” Ricciardelli, 988 F.2d at 12. In this case, the warrant specified the triggering event, the observation of narcotics by the confidential informant at the defendant’s residence. It also specified the specific date on which the event was to occur. It is hard to imagine how a warrant that was conditioned on a specific person going to a specific address on a specific day and observing a specific thing could have been made less discretionary.
The second prong of the test concerns the predictability of the triggering event. The magistrate must be able to make a determination that the event is reasonably likely to occur. In this case, the affidavit contained a great deal of information regarding the alleged illegal activities at the defendant’s address. There was information from four different informants, along with descriptions of drug purchases made at that address on three different occasions. Additionally, there was information regarding the prior involvement between the police and the confidential informant who was expected to observe narcotics at the defendant’s residence. In fact, this informant had previously purchased narcotics for the police at this location. The magistrate, based on these factual allegations, could reasonably conclude that the confidential informant would go to the defendant’s apartment on the day in question, that he again would gain entrance to the apartment and that he again would observe illegal narcotics at that location.
The final prong of the test concerns the link between the triggering event and the location to be searched. In this case, the triggering event was the observation of drugs at the location to be searched. A closer link is hard to imagine. Given the majority’s rejection of such an “explicit, clear and narrowly drawn” provision, Ricciardelli, 988 F.2d at 12, it is hard to envision a situation where the majority would uphold the use of an anticipatory warrant.
Although the majority opinion recites the language of the Ricciardelli case, it errs by including language that was tailored to address concerns that arise only in the context of delivery of contraband. The “sure and irreversible course” language relied upon by the majority was designed to insure that there was a relationship between the triggering event and the location to be searched. Id. at 13. Ricciardelli dealt with the delivery of contraband, and a problem arose when the defendant picked the package up at the post office as opposed to having it delivered to his home, which was the place to be searched. Because the package did not arrive at Ricciardelli’s home, probable cause did not exist to search that location at the time when the anticipatory event occurred and the warrant was supposedly effective. *394Obviously, in the instant case where the contraband is not to be delivered, but is believed to have been present at the location for an extended period of time, and the anticipatory provision is used to insure that it is still present, the concerns raised in the delivery context do not apply. By inappropriately including this part of the test in a non-delivery context, the majority has required that an affidavit containing anticipatory language establish to a virtual certainty that contraband is present at a specific location before a warrant could issue.
The majority also errs by restricting its review of the affidavit solely to the anticipatory provision. There is nothing in the federal cases that would require such a result. In fact, in Gendron, the First Circuit stressed the importance of looking to the entire affidavit when evaluating an anticipatory provision. Gendron, 18 F.3d at 966. This supports our practice of reviewing the warrant and its supporting affidavit when making probable cause determinations.
On the issue of the exclusionary rule and our State Constitution, I am compelled to point out that the majority is addressing a constitutional issue that was not addressed by the trial court and without a factual finding by the trial court concerning the requisite factual predicate. That is, we are deciding whether the good faith exception to the exclusionary rule is compatible with our. State Constitution, an issue not addressed by the trial court, in the absence of a finding that the police, in this case, acted in good faith. Without such a finding, the majority’s discussion of this issue can be viewed as dicta.
Even assuming, however, that the warrant had not been supported by probable cause and that good faith had been found, I cannot agree with the majority’s holding that the evidence obtained thereby must be suppressed because I do not agree that the good faith exception would violate our State Constitution or be inconsistent with our prior decisions.
This court steadfastly refused to adopt an exclusionary rule and only applied it when forced to do so by the federal judiciary. State v. Mara, 96 N.H. 463, 467, 78 A.2d 922, 925 (1951); State v. Davis, 108 N.H. 45, 48, 226 A.2d 873 (1967) (noting that Mapp v. Ohio had made the exclusionary rule mandatory on the States). The exclusionary rule is a creation of the federal judiciary. Mapp v. Ohio, 367 U.S. 643, 648 (1961). When the rule was first forced on the States, the United States Supreme Court held that the rule was constitutionally mandated, basing its constitutional argument on the dual grounds of deterring police misconduct and protecting judicial integrity. Id. at 658-60. Since that time, the rule has been consistently refined by the United States Supreme Court. The Court has recognized that the exclusionary rule *395“is a judicially created remedy” and that as a “remedial device, the application of the rule has been restricted to those areas where its remedial objectives are thought most efficaciously served.” United States v. Calandra, 414 U.S. 338, 348 (1974). Over time, the Court has concluded that the sole rationale for the rule was the need to deter illegal police conduct, not “to punish the errors of judges and magistrates,” and therefore suppression is only warranted when the police do not act in good faith. United States v. Leon, 468 U.S. 897, 916 (1984).
While the majority acknowledges that the United States Supreme Court has repudiated the original constitutional basis for the exclusionary rule and has reformulated the rule to recognize a good faith exception in keeping with the purpose of the rule, the majority has chosen to interpret our State Constitution as requiring the now discredited federal rule. It does this despite over 100 years of New Hampshire case law that specifically held that evidence, no matter how illegally obtained, was admissible “if it was otherwise competent and pertinent to the issue,” State v. Flynn, 36 N.H. 64, 72 (1858), and that considered and rejected the exclusionary rule under our constitution, stating that “[ujnless the majority rule is subjected to legislative change, we shall continue to follow it unless a higher judiciary requires otherwise.” Mara, 96 N.H. at 467, 78 A.2d at 925. Additionally, the majority adopts the repudiated federal rule and rejects the favored federal rule even in light of our case law that would support a contrary holding.
Only four years ago, this court recognized that “while [the fourth amendment and part I, article 19] are not necessarily identical in scope, it is logical, given their common ancestry, that the fourth amendment and part I, article 19 would be subject to parallel interpretations.” State v. Pellicci, 133 N.H. 523, 539, 580 A.2d 710, 720 (1990) (Brock, C.J., concurring specially). An analysis of recent New Hampshire case law leads inevitably to the conclusion that while the exclusionary rule has been used as a tool in insuring compliance with the dictates of the State Constitution, it is not, as the majority asserts, “a logical and necessary corollary to achieving] the purposes for which prohibitions against unreasonable searches and seizures were constitutionalized.”
Since the Mapp decision forced New Hampshire courts to recognize the exclusionary rule, this court has repeatedly stated that “the primary purpose behind the exclusionary rule is the deterrence of unlawful police conduct.” State v. Spero, 117 N.H. 199, 205, 371 A.2d 1155, 1158 (1977); see also State v. Jaroma, 137 N.H. 562, 568, 630 A.2d 1173, 1177 (1993); State v. Gravel, 135 N.H. 172, 181, 601 A.2d 678, 683 (1991); State v. Beaulieu, 119 N.H. 400, 404, 402 A.2d 178, 181 (1979). In Spero, a police officer made material misrepresentations in *396an affidavit in support of a warrant. This court held that the defendant could challenge a facially sufficient affidavit if he could show that the affidavit contains material misrepresentations. Spero, 117 N.H. at 204, 371 A.2d at 1158. However, the court held that in order to warrant suppression, “more than just a material misrepresentation must be shown. The primary purpose behind the exclusionary rule is the deterrence of unlawful police conduct. Therefore, the evidence in question should be suppressed only if the misrepresentations were made intentionally or recklessly.” Id. at 205, 371 A.2d at 1158 (emphasis added) (citations omitted). Under this case, police conduct would result in suppression only when to do so would serve the purpose of deterrence.
The majority opinion also argues that a good faith exception to the exclusionary rule would undermine the probable cause requirement for searches and seizures. Its argument seems to be founded in the belief that any evidence found through a search based on less than probable cause is constitutionally inadmissible. That argument directly contradicts this court’s holdings in recent cases. This court has recognized that under certain circumstances, a search based on less than probable cause will not be deemed unreasonable under part I, article 19. See, e.g., State v. Levesque, 123 N.H. 52, 56, 455 A.2d 1045, 1047 (1983) (approving inventory searches); State v. Radziewicz, 122 N.H. 205, 210, 443 A.2d 142,146 (1982) (approving searches incident to arrest). Investigative stops are reasonable and evidence seized pursuant to them is admissible provided that the police officer was acting based on a “reasonable suspicion.” State v. Kennison, 134 N.H. 243, 246, 590 A.2d 1099, 1101 (1991); see also State v. Noel, 137 N.H. 384, 389, 628 A.2d 692, 695 (1993); State v. Hamel, 123 N.H. 670, 676, 466 A.2d 555, 558 (1983). The rationale that this court has articulated for allowing the admission of such evidence is the need to balance “the governmental interest that allegedly justified the stop against the extent of the intrusion on the protected interest.” State v. Pellicci, 133 N.H. at 529, 580 A.2d at 713.
This court has also allowed the use of evidence seized on less than probable cause in other contexts. Most importantly, it has endorsed the notion of a good faith exception to the exclusionary rule in cases where a police officer acts under a statute that is later determined to be unconstitutional. As early as 1989, only five years after the United States Supreme Court first recognized the good faith exception, this court stated that even if a statute were declared unconstitutional, “evidence derived from a search made by an officer relying on a statute in good faith need not be suppressed.” State v. Turmelle, 132 N.H. 148, 154, 562 A.2d 196, 200 (1989) (emphasis added). The court reiterated its position in State v. Jaroma, a case decided under the New *397Hampshire Constitution. In that case, an officer made a valid arrest under an allegedly unconstitutional statute. We held that because the officer “acted in good faith reliance on the statute’s validity, the deterrence rationale would not be served by suppressing the evidence even if we were to hold [the statute] unconstitutional.” Jaroma, 137 N.H. at 569, 630 A.2d at 1177 (emphasis added).
It would be logically inconsistent for this court to recognize the good faith exception in cases where the police act under an unconstitutional statute, but refuse to recognize an exception when the police act in good faith reliance on a warrant issued by a neutral and detached magistrate. The majority claims that the exclusionary rule serves to “guard compliance with the probable cause requirement of part I, article 19,” and implies that a good faith exception in the case of mistakenly issued warrants would impugn the “integrity of the judiciary.” It fails to explain, however, why allowing the police to benefit from an unconstitutional statute does not pose similar problems. The privacy interests of far more citizens are implicated by the enactment of an unconstitutional statute than by an improperly issued warrant. The majority opinion argues that our constitution prevents a good faith exception to the exclusionary rule in the context of warrants, even though we have recognized it in the context of statutes, but fails to recognize that the enactment of statutes allowing random, unconstitutional searches was as great a fear of the original drafters of both the State and Federal Constitutions. Illinois v. Krull, 480 U.S. 340, 362 (1987) (O’Connor, J., dissenting).
The majority bases its adoption of the rejected federal exclusionary rule, instead of the more appropriate and recent good faith exception rule, on cases in the last ten years that it asserts “implicitly recognized the existence of a State exclusionary rule.” While it is true that these cases could be read to find such recognition, the majority errs in relying on such cases as its precedent for interpreting the New Hampshire Constitution. The cases relied on by the majority contain no analysis of the State Constitution, nor do they explain why departure from the present federal rule and adoption of the repudiated federal rule is appropriate in these circumstances.
The foundation of the majority’s opinion is the decision of State v. Ball, 124 N.H. 226, 471 A.2d 347 (1983). In that case, this court recognized that “it has the power to interpret the New Hampshire Constitution as more protective of individual rights than the parallel provision of the United States Constitution.” Id. at 231-32, 471 A.2d at 350-52. Having the power to interpret some provisions as providing greater protection, however, does not mandate that we must interpret our constitution more broadly, nor does it give us permission to invent new constitutional protections that some may argue are based on the *398whim of the majority. See, e.g., Hudnut, State Constitutions and Individual Rights: The Case for Judicial Restraint, 63 Denv. U. L. Rev. 85, 95-96 (1985).
State supreme courts have been criticized for their failure to properly analyze the historical bases of their constitutions when purporting to rest their decisions on state constitutional grounds. See Gardner, The Failed Discourse of State Constitutionalism,, 90 Mich. L. Rev. 761, 793-94 (1992); see also Comment, State Courts Reject Leon on State Constitutional Grounds: A Defense of Reactive Rulings, 47 Vand. L. Rev. 917, 932-33 nn.105-14 (1994). In fact, our decisions in particular have been criticized as being “devoid of any kind of language that could furnish the basis of a discourse of distinctiveness.” Gardner, supra at 803-04. This criticism is particularly acute when States interpret their own constitutions at variance with the federal constitutional law. See State v. Denney, 130 N.H. 217, 230, 536 A.2d 1242, 1250 (1987) (Thayer, J., dissenting). No one disputes our ability to interpret our constitution differently than the Federal Constitution, but when, as here, the federal and State provisions are “subject to parallel interpretations,” Pellicci, 133 N.H. at 539, 580 A.2d at 720 (Brock, C. J., concurring specially), such divergence should be based on sound reasoning. See Hudnut, supra. Reactive rulings, utterly lacking in analysis or historical basis, are not a sound manner of creating constitutional jurisprudence. Denney, 130 N.H. at 234, 536 A.2d at 1252 (Thayer, J., dissenting); State v. Jewett, 500 A.2d 233, 235-36 (Vt. 1985); Comment, supra at 932 n.105.
The majority, when asked to choose between accepting the current federal exclusionary rule, which incorporates the good faith exception and is the result of scholarly consideration and subsequent refinement, and the old rule, that has been rejected by the federal judiciary that created it, has inexplicably chosen to accept the latter. I believe this choice to be in error. A good faith exception to the exclusionary rule would not undermine our constitutional protections and would be consistent with our case law in this area. In light of the above, I respectfully dissent.
. HORTON, J., joins in the dissent.